Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1, 5-10, 21-23, 25, and 34-41 are pending are pending for prosecution.
Claims 2-4, 11-20, 24 and 26-33 have been cancelled.
Claim 41 is added new.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email by Attorney Zhu He (Registration No. 66452) after a telephone interview on 11/08/2021.

IN THE CLAIMS
1.	(Currently amended) A method for providing user equipment (UE) access to a millimeter wave (mmWave) base station through a microwave (uWave) base station, the method comprising:	communicating, by the uWave base station, with the UE in a uWave band;	sending, by the uWave base station, a request to the mmWave base station to transmit in the uWave band;	transmitting, by the uWave base station to the UE, a system information block (SIB) or radio resource control (RRC) message including reference signal (RS) [[RS]] configuration information identifying RS resources over which the , and the SIB message including information for multiplexing a plurality of CSI-RSs from a plurality of mmWave base stations;	receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the 

2. – 4.	(Cancelled)

5.	(Currently amended) The method of claim 1, the SIB or RRC message further indicating that the uWave base station supports at least one of the following: a mmWave layer, a specific number of mmWave base station ports, the RS resources over which the 

6.	(Currently amended) The method of claim 1, further comprising: 	determining, by the uWave base station, a proximity of the UE to the 


7.	(Previously presented) The method of claim 1, the communications in the uWave band comprising control signaling for supporting data transmissions between the UE and the mmWave base station using the mmWave beam.

8.	(Previously presented) The method of claim 7, the control signaling including mobility management information or transfer of control information.

9.	(Previously presented) The method of claim 1, further comprising continuing, by the uWave base station, the communications with the UE in the uWave band after a failure of the communications between the mmWave base station and the UE using the mmWave beam.

10.	(Previously presented) The method of claim 9, the communications in the uWave band comprising radio resource signaling communicated after the failure of the communications between the mmWave base station and the UE using the mmWave beam.

11. – 20. (Cancelled) 

21. 	(Currently amended) The method of claim 1, wherein the mmWave beam is selected based on the 

22. 	(Previously presented) The method of claim 1, further comprising allocating, by the uWave base station, blank uWave base station transmission spaces for a proximity determination of the mmWave base station by the UE.

23. 	(Currently amended) A microwave (uWave) base station comprising:	at least one processor; and	a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions that cause the uWave base station to:	communicate with a user equipment (UE) in a uWave band;	send a request to a millimeter wave (mmWave) base station to transmit one or more in the uWave band;	transmit, to the UE, a system information block (SIB) or radio resource control (RRC) message including reference signal (RS) [[RS]] configuration information identifying RS resources over which the , and the SIB message including information for multiplexing a plurality of CSI-RSs from a plurality of mmWave base stations;	receive, from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the 

24.	(Cancelled)

25.	 (Currently amended) The uWave base station of claim 23, the SIB or RRC message further indicating that the uWave base station supports at least one of the following: a mmWave layer, a specific number of mmWave base station ports, the RS resources over which the 

26. – 33. (Cancelled)

34.	(Currently amended) The uWave base station of claim 23, the programming further including instructions to:	determine a proximity of the UE to the mmWave base station based on the quality measurement(s) of the 

35.	(Previously presented) The uWave base station of claim 23, the communications in the uWave band comprising control signaling for supporting data transmissions between the UE and the mmWave base station using the mmWave beam.

36.	(Previously presented) The uWave base station of claim 35, the control signaling including mobility management information or transfer of control information.

37.	(Previously presented) The uWave base station of claim 23, the programming further including instructions to: 	continue the communications with the UE in the uWave band after a failure of the communications between the mmWave base station and the UE using the mmWave beam.

38.	(Previously presented) The uWave base station of claim 23, the communications in the uWave band comprising radio resource signaling communicated after a failure of the communications between the mmWave base station and the UE using the mmWave beam.

39.	(Currently amended) The uWave base station of claim 23, wherein the mmWave beam is selected based on the 

40.	(Previously presented) The uWave base station of claim 23, the programming further including instructions to allocate blank uWave base station transmission spaces for a proximity determination of the mmWave base station by the UE. 

41.	(Cancelled)


Allowable Subject Matter
Claims 1, 5-10, 21-23, 25, and 34-40 are allowed.
Claims 2-4, 11-20, 24, 26-33 and 41 have been cancelled.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to method  and microwave base station for providing user equipment access to millimeter wave stations through a microwave station using information provided by the microwave base station about millimeter wave bands and measurement of reference signal transmitted in microwave band by microwave base station for determining proximity of millimeter wave stations and selection of suitable millimeter wave beam for data communication over millimeter wave band for mitigating currently deployed cellular network  capacity limitation.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method for providing user equipment (UE) access to a millimeter wave (mmWave) base station through a microwave (uWave) base station, the method comprising a particular combination of elements, specifically “transmitting, by the uWave base station to the UE, a system information block (SIB) or radio resource control (RRC) message including reference signal (RS) configuration information identifying RS resources over which the non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the RS configuration information including at least one of antenna port configuration information, frequency information, code information, or power information of the RS resources for the non-zero power CSI-RS(s), the SIB or RRC message including instructions for the UE to take quality measurement(s) of the non-zero power CSI-RS(s), both the mmWave base station and the uWave base station belonging to a common cellular access network, and the SIB message including information for multiplexing a plurality of CSI-RSs from a plurality of mmWave base stations;”.
Independent claim 23 has similar feature as in claim 1.

Prior art, PERIYALWAR (US20150092676, of IDS), SCHMIDT (US20150351135, of IDS) and with further in view of ‘MIAO  (US20180220308, of record) and 3GPP (TS 36.213v12.6.0, of record), do not disclose “transmitting, by the uWave base station to the UE, a system information block (SIB) including reference signal (RS) configuration information identifying RS resources over which the non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the RS configuration information including at least one of antenna port configuration information, frequency information, code information, or power information of the RS resources for the non-zero power CSI-RS(s), the SIB message including instructions for the UE to take quality measurement(s) of the non-zero power CSI-RS(s), both the mmWave base station and the uWave base station belonging to a common cellular access network, and the SIB message including information for multiplexing a plurality of CSI-RSs from a plurality of mmWave base stations”. 

As best understood, the microwave (uWave) base station of claim 23, comprising at least one processor and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, describes a structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 23 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 23 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, claims 1 and 23 are allowed.
Dependent claims 5-10, 21-22, 25, and 34-40 being dependent on independent claims 1 and 23, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakaguchi et al. (US20160056904), describing COMMUNICATION SYSTEM, CONTROL STATION, RESOURCE CONTROL METHOD USING COMMUNICATION SYSTEM AND CONTROL STATION, AND MICROWAVE BASE STATION, Fig. 1, Fig. 3, [Abstract, 0012, 0026-0032]
Singh et al. (US20140334564), describing METHOD AND SYSTEM FOR PROVIDING LOW-COMPLEXITY HYBRID PRECODING IN WIRELESS COMMUNICATION SYSTEMS, Fig. 7,  [0090, 0015, 0125-0130]
Jeong et al. (US20160050601), describing METHOD AND APPARATUS FOR SELECTING DEDICATED CORE NETWORK,  [0003, 0237, 0257]
Sang et al. (US20170054479), describing Spatial Diversity Scheme in Communication Systems of Beamforming, Fig. 7, [0005, 0023-0025, 0027-0029, 0037-0043]
Zhang al. (US20170325244), describing Measurement Apparatus and Method, Fig. 7,  [0004, 0059, 0079, 0100, 0138]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413